Fourth Court of Appeals
                               San Antonio, Texas
                                      April 29, 2020

                                   No. 04-19-00885-CR

                                   Charles ROBNETT,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017CR12773B
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER
       Appellant’s first motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before June 15, 2020.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court